Citation Nr: 0944451	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  99-01 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right inguinal hernia to include as secondary to service 
connected lumbar disc disease.  

2.  Entitlement to service connection for a left leg 
disability not contemplated by the rating assigned for 
service connected residuals of lumbar disc disease.  

3.  Entitlement to an increased rating for an adjustment 
disorder with post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
November 1993.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating action by 
a Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  A December 2005 Board decision, in 
part, denied the veteran's claim for service connection for a 
right inguinal hernia.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In a March 2008 Court decision with 
judgment entered in June 2008, the Court set aside and 
remanded that portion of the December 2005 Board decision 
that denied service connection for a right inguinal hernia.  
This issue was remanded by the Board for development 
consistent with the Court's decision in January 2009 and the 
requested development has been accomplished.  

The December 2005 Board decision also remanded the issue of 
entitlement to service connection for a left leg disability 
not contemplated by the rating assigned for service connected 
residuals of lumbar disc disease for additional development, 
and this development has also been accomplished.  

In September 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The claim for an increased rating for adjustment disorder 
with PTSD was remanded by the Board in December 2005 for the 
completion of a statement of a case pursuant to Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  The record before the 
Board does not reflect that this was accomplished by the RO, 
and this issue is thus addressed in the REMAND portion of the 
decision below and will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is an approximate balance of the positive and 
negative evidence as to whether the veteran's right inguinal 
hernia is etiologically related to his service connected 
lumbar disc disease or the rigors of service.  

2.  There is no competent evidence indicating that there is a 
separate left leg disability not contemplated by the rating 
assigned for service connected residuals of lumbar disc 
disease that is etiologically related to service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, a 
right inguinal hernia is the result of service or proximately 
due to or the result of the service connected lumbar disc 
disease.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009). 

2.  A separate left leg disability not contemplated by the 
rating assigned for service connected residuals of lumbar 
disc disease was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case with respect to the claim 
for service connection for a right inguinal hernia, it is the 
Board's conclusion that this law does not preclude the Board 
from adjudicating this issue because the claim will be 
granted in the decision below.   As such, the decision with 
respect to this issue below poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the claim for service connection for a left 
leg disability not contemplated by the rating assigned for 
service connected residuals of lumbar disc disease, the duty 
to notify with respect to this issue was fulfilled in the 
instant case by letter dated in May 2004 that informed the 
appellant of the information and evidence necessary to 
prevail in this claim.  As for the duty to assist, the 
medical opinion as to whether the veteran's left leg 
disability is contemplated by the rating assigned for service 
connected residuals of lumbar disc disease requested by the 
Board in December 2005 was completed in February 2006, and as 
there is otherwise no indication that there are additional 
records that need to be obtained that would assist in the 
adjudication of this claim, the duty to assist has been 
fulfilled with respect to this claim.   

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Service connection 
may also be established for that portion of a disability 
resulting from aggravation of a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

A.  Right Inguinal Hernia

Unless the preponderance of the evidence is against the 
claim, it cannot be denied.  See 38 C.F.R. § 5107(b); 
Gilbert, 1 Vet. App. at 49.  In this case, there are negative 
opinions weighing against the veteran's assertion that he has 
a right inguinal hernia that is etiologically related to 
service connected residuals of lumbar disc disease dated in 
September 1997, July 2004 and February 2009 and positive 
opinions dated in October 1999 and received in March 2009.  
The Board finds that the preponderance of this medical 
evidence is not against the veteran's claim.  

In making the above determination, it is noted that although 
the examiner who completed the February 2009 opinion found 
that it was less likely than not that the veteran's right 
inguinal hernia was the result of service connected back 
disability, it was acknowledged that "straining (as in 
straightening cramped leg) may cause increased pressure in 
the abdomen."  As it is the veteran's assertion, to include 
in sworn testimony to the undersigned, that his service 
connected back disability resulted in such cramping that it 
caused him to have to straighten his leg which resulted in 
the right inguinal hernia, it is contended that the February 
2009 opinion actually lends support to the veteran's claim.  
Specific medical support for this assertion of the veteran 
from a medical professional is contained in the following 
portion of the opinion received in March 2009: 

[I]t is at least as likely as not that 
the muscle straining and muscle spasms 
due to the radiculopathy related to the 
service-connected 'back condition' 
resulted in a right inguinal hernia that 
required surgical intervention for 
correction. 

Addition support for the veteran's assertions is represented 
by the fact that, as documented by official service 
department records, the nature of the veteran's service as an 
infantryman included very heavy lifting, forced marching and 
other rigorous activity.  An inguinal hernia, as reflected in 
a medical treatise extract of record, is the result of 
connective tissue degeneration of the abdominal muscles which 
causes weakening of the muscles during the adult years.  
Causes of increased pressure on the abdominal walls that may 
worsen a hernia were said by this treatise to include sudden 
twists, pulls, or muscle strains and lifting heavy objects.  
As such, the examiner who completed the opinion received in 
March 2009 also concluded as follows: 

It as at least as likely as not that the 
rigors of the years of training that [the 
veteran] experienced as an Infantryman 
soldier created a weakened condition of 
the 'abdominal muscles' and hastened a 
degeneration of the abdominal muscles 
which allowed the pulling, muscle 
straining and muscle spasms of the leg 
and thigh muscles experienced, due to the 
severe cramping because of [service 
connected] radiculopathy on August 31, 
1997, which led to . . . [an inguinal 
hernia]. 

The Board notes that it was also essentially contended at the 
September 2009 hearing that as it represents "observable 
symptomatology," the veteran is competent to present 
testimony with respect to a hernia resulting from 
straightening of his leg due to cramping associated with his 
service connected back disability.  See Jandreau, supra; see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  Based on the sworn testimony and 
the evidence as set forth above, the Board finds that the 
evidence is in relative equipoise and concludes that service 
connection for a right inguinal hernia may be granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



B.  Left Leg Disability  

Service connection is in effect for lumbar disc disease at a 
rating of 60 percent under 38 C.F.R. § 5243.  A VA physician 
who reviewed the veteran's claims file in February 2006 found 
it to be "clear" that the veteran's leg problems 
represented a radiation of the pain associated with his 
service connected lumbosacral spine disability which was the 
result of radiculopathy that was as likely as not related to 
the service connected low back disability.  He also stated 
that there was "no independent disorder of the left leg as 
the cause of his leg pain."  There is otherwise not 
competent evidence that the veteran has a disability in the 
left leg etiologically related to service that is not 
contemplated by the rating assigned for lumbar disc disease.  
As such, the claim for service connection for a left leg 
disability not contemplated by the rating assigned for lumbar 
disc disease is denied.  


ORDER

Entitlement to service connection for residuals of a right 
inguinal hernia is granted. 

Entitlement to service connection for a left leg disability 
not contemplated by the rating assigned for service connected 
residuals of lumbar disc disease is denied.  


REMAND

As indicated, the Board remanded the veteran's claim for an 
increased rating for an adjustment disorder with PTSD for the 
completion of a statement of the case addressing this issue 
in December 2005, but the record does not reflect that this 
action was completed.  The Board is required to insure 
compliance with the instructions of it remands.  Stegall v. 
West, 11 Vet. App. 268 (1998).  As such, this case is 
REMANDED for the following action:

The RO should issue a statement of the 
case and notification of the appellate 
rights with respect to the issue of an 
increased rating for an adjustment 
disorder with PTSD or document that such 
action was already accomplished.  The 
Veteran is reminded that to vest the 
Board with jurisdiction over this issue, 
a timely substantive appeal with respect 
to this issue must be filed.  38 C.F.R. § 
20.202 (2009).  If the Veteran perfects 
the appeal as to this issue, the case 
must be returned to the Board for 
appellate review of the issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


